Citation Nr: 1045894	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Acting Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

The issue of entitlement to service connection for a rash on the 
knees and elbows has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the RO for appropriate action. 

With regard to the issue of entitlement to a TDIU listed on the 
cover page, the Board acknowledges that the RO has not developed 
or adjudicated this issue.  However, the Court has held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate 'claim' for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  Id.

The Veteran has alleged that he has been unable to maintain 
employment because of his service-connected PTSD.  Specifically, 
at his September 2009 Board hearing, the Veteran's representative 
testified that the Veteran was totally occupationally impaired by 
his service-connected PTSD symptomatology.  Therefore, the Board 
finds the evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased rating claim 
on appeal.  Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the Board 
to remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's appeal.  

Specifically, the Veteran's representative stated at his 
September 2009 Travel Board hearing that the Veteran is in 
receipt of benefits from the Social Security Administration 
(SSA).  The records pertaining to the Veteran's SSA application 
have not yet been associated with the claims file.  VA has a duty 
to obtain Social Security Administration (SSA) records when they 
may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
The Board finds that this appeal must be remanded in order for VA 
to procure these documents.  38 C.F.R. § 3.159(c)(2) (2010).

Additionally, the Veteran's representative also testified that 
the Veteran's PTSD symptoms have increased in severity since the 
most recent compensation and pension examination in November 
2008.  Therefore, the Board finds that a new examination is 
warranted to assess the current severity of the Veteran's 
service-connected PTSD.  See VAOPGCPREC 11-95 (Although the Board 
is not required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).

Additionally, as the record reflects that the Veteran continues 
to receive medical treatment for his PTSD, the AOJ should obtain 
the Veteran's recent treatment records to ensure the evidence is 
current.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the SSA and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  
The non- existence or unavailability of such 
records must be verified by SSA.  38 C.F.R. 
§ 3.159(c)(2)(2010).

2.	Obtain any available recent treatment records 
for the Veteran for the period from December 
2008 to present. 

3.	Schedule the Veteran with an appropriate 
medical examination to determine the nature 
and extent of any current manifestations of 
his service-connected PTSD.  The claims file 
and a copy of this remand should be made 
available for review in connection with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.

The examiner should describe all 
symptomatology related to the Veteran's 
service-connected PTSD.  The examiner should 
distinguish to the extent possible between 
symptomatology resulting from the Veteran's 
service-connected PTSD and any other 
nonservice-connected disorders that may be 
found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should state 
this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.	After completing the items above, and any 
other development deemed necessary by the 
AOJ, the AOJ should readjudicate the 
Veteran's claims, to include a claim for a 
TDIU.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



